This is an application for writ of habeas corpus to release the petitioner, S. Wilcox, from the custody of C.D. Webber, sheriff of Pawnee County. It is alleged that there was filed in the district court of Pawnee county an information purporting to charge this petitioner with the offense of an assault with a dangerous weapon, that said information does not allege facts sufficient to charge a felony, and the district court of Pawnee county was without jurisdiction to try this petitioner, and that his conviction and the judgment rendered under and by virtue of said information is void. The question presented has been passed upon by this court on the appeal of said petitioner from the judgment rendered. Wilcox v. State, ante, p. 599, 166 P. 74. The application for the writ is therefore denied. *Page 604